Exhibit 10.29

2006 INCENTIVE STOCK OPTION AGREEMENT

(Under the Lydall 2003 Stock Incentive Compensation Plan)

THIS AGREEMENT is made and entered into as of                     , by and
between LYDALL, INC., a Delaware corporation, with its principal office in
Manchester, Connecticut (hereinafter called the “Company”), and Optionee
(hereinafter called the “Optionee”), under the provisions of the Lydall 2003
Stock Incentive Compensation Plan (hereinafter called the “Plan”).

1. GRANT OF INCENTIVE STOCK OPTION. Subject to the terms and conditions set
forth herein, the Company grants to the Optionee, effective the day and year
first above written (hereinafter called the “date of grant”), the following
incentive stock option, exercisable during the period commencing one year from
the date of grant and ending ten (10) years after the date of grant the right
and incentive stock option (hereinafter called the “option”) to purchase from
the Company from time to time, up to but not exceeding in the aggregate number
of shares of the Common Stock of the Company to be issued upon the exercise
hereof, fully paid and nonassessable, as listed in an award letter dated
                     from Lydall’s President and Chief Executive Officer. The
option is subject to the restriction that it be exercised as set forth in
Section 4 of this Agreement, and to other terms and conditions as set forth in
Section 5 of this Agreement.

2. TYPE OF OPTION. The option is an “Incentive Stock Option” meeting the
requirements of such options as defined in Section 422A of the Internal Revenue
Code of 1986, as amended.

3. OPTION PRICE. The purchase price of each share subject to the option shall be
$            , being 100 percent of the fair market value of the shares subject
to the option on the date of grant.

4. MANNER OF EXERCISE OF OPTION. The Bank of New York (“BNY”) is the
administrator and executing broker of Lydall, Inc.’s Stock Incentive
Compensation Plans. BNY must be used to exercise any vested stock options,
including cashless and sell-to-cover transactions. BNY will provide you with a
confirmation of each exercise made. BNY will collect funds for option costs and
taxes related to an exercise, or issue the net proceeds in the case of a
cashless exercise. To exercise an option or to ask questions, contact the BNY
Customer Service Center toll-free at 1-888-805-6278. As a participant, you have
unlimited Internet access to your account at https://www.bnymystock.com/lydall.

Section 16 Officers and Directors are required to pre-clear option transactions
with Lydall’s General Counsel. All employees must comply with Lydall’s Policies
regarding securities trades by company personnel when making trades.



--------------------------------------------------------------------------------

  5. ADDITIONAL TERMS AND CONDITIONS.

(a) Acceptance of Option. The Optionee must go to their account at
www.bnymystock.com/lydall and click the “Accept Grant” button to complete the
grant process. Your on-line acceptance of your granted option is deemed to be
your acknowledgement and acceptance of the terms and conditions both this
agreement and the 2003 Stock Incentive Compensation Plan, as posted at
www.bnymystock.com/lydall. These agreements can be printed or downloaded for
further review or retention as per personal choice. Please access the Bank of
New York website, read the applicable agreements and accept your option grant no
later than                     .

(b) Period of Option. The option shall have a term of ten (10) years from the
date on which it is granted; provided that the option, or the unexercised
portions thereof, shall terminate at the close of business on the ninetieth
(90th) day following the date on which the Optionee ceases to be an employee of
the Company except as provided under subsection (e) of this section in the event
of the death or disability of the Optionee. Notwithstanding the foregoing, the
option may not be exercised after termination of Optionee’s employment if the
Committee, as defined in the Plan, determines that the termination of his or her
employment resulted for cause or from his or her willful acts, or failure to
act, deemed detrimental to the Company.

(c) Exercise of Option and Limitations Thereon. The option shall be exercised in
the manner set forth in Section 4 of this Agreement.

The option shall be exercisable subject to the following limitations:

 

  (i) no shares may be purchased prior to 12/7/2007, until after one (1) year of
continued service as an employee from the above date;

 

  (ii) on or after 12/7/2007, 25 percent of said aggregate number of shares may
be purchased;

 

  (iii) on or after 12/7/2008, 50 percent of said aggregate number of shares may
be purchased;

 

  (iv) on or after 12/7/2009, 75 percent of said aggregate number of shares may
be purchased;

 

  (v) on or after 12/7/2010, 100 percent of said aggregate number of shares may
be purchased;

 

2



--------------------------------------------------------------------------------

  (vi) no shares may be purchased pursuant to such option after 12/6/2016.

Any obligation of the Company to issue the shares as to which the option is
being exercised shall be conditioned upon the Company’s ability at nominal
expense to issue such shares in compliance with all applicable statutes, rules
or regulations of any governmental authority. The Company may secure from the
Optionee any assurances or agreements which the Committee, in its sole
discretion, shall deem necessary or advisable in order that the issuance of such
shares shall comply with any such statutes, rules or regulations.

The Company shall not be required to deliver any certificate upon the exercise
of the option until the Company has been furnished with such representation or
opinion or other document as it may reasonably deem necessary to insure
compliance with any rule or regulation of the New York Stock Exchange, or the
Securities and Exchange Commission, or any law, rule, or regulation of any other
governmental authority having jurisdiction over the Company or the shares to be
issued under the Plan.

If at any time the Company’s Board of Directors shall determine, in its
discretion, that the listing, registration or qualification of the shares
subject to the option upon any securities exchange or under any state or federal
law, or that the consent or approval of any government regulatory body, is
necessary or desirable as a condition of, or in connection with, the granting of
such option or the issue or purchase of shares thereunder, such option may not
be exercisable in whole or in part unless such listing, registration,
qualification, consent, or approval shall have been effected or obtained free of
any conditions not acceptable to the Board of Directors.

(d) Nontransferability. The option shall not be transferable by the Optionee
otherwise than by will or by the laws of descent and distribution, and the
option shall be exercisable, during his or her lifetime, only by him or her.

(e) Death or Disability of Optionee. In the event the Optionee dies while in the
employ of the Company or a subsidiary, his or her option may be exercised within
the period of one (1) year succeeding his or her death, but in no event later
than ten (10) years from the date the option was granted, by the person or
persons designated in the Optionee’s will for that purpose to the extent that
the Optionee would have been entitled to exercise his or her option at the time
of his or her death. If no such person or persons are so designated or if the
Optionee dies intestate, then his or her option may be exercised within said
period to the same extent by the legal representative or representatives of the
Optionee’s estate.

 

3



--------------------------------------------------------------------------------

Similarly, in the event that the Optionee is disabled while in the employ of the
Company or a subsidiary, his or her option may be exercised within the period of
one (1) year succeeding such disability either by the Optionee or by his or her
representative, as the case may be, to the extent that the Optionee would have
been entitled to exercise his or her option at the time of such disability.

(f) Stockholder Rights. The Optionee shall not be entitled to any rights as a
stockholder with respect to any shares subject to the option prior to the date
of issuance to him or her of a stock certificate representing such shares. The
Company shall not be required to deliver any certificate upon the exercise of
the option until the Company has been furnished with such representation or
opinion or other document as it may reasonably deem necessary to insure
compliance with any rule or regulation of the New York Stock Exchange, or the
Securities and Exchange Commission, or any law, rule, or regulation of any other
governmental authority having jurisdiction over the Company or the shares to be
issued under the Plan.

(g) Notification of Disqualifying Disposition. The Optionee shall promptly
notify the Company in the event of a disqualifying disposition (within the
meaning of the Internal Revenue Code) of any shares acquired pursuant to the
option, and provide the Company with all relevant information related thereto,
including without limitation the date of the disqualifying disposition, the
number of shares disposed of, and the value of the consideration received.

6. TERMINATION OF OPTION. If the Optionee shall no longer be a full-time
salaried employee of the Company or a subsidiary, his or her employment being
terminated for any reason whatsoever other than death or disability, any
unexercised portions of the option shall terminate at the close of business on
the ninetieth (90th) day following the date on which the Optionee ceases to be
employed by the Company or a subsidiary, or upon the expiration of the term of
the option, whichever shall first occur. In no event may the Optionee exercise
an option after his or her termination of employment by the Company or a
subsidiary except to the extent the Optionee would have been entitled to
exercise his or her option at the time of the Optionee’s termination of
employment, provided, however, that if Optionee’s termination of employment
results for cause or from willful acts, or failure to act, deemed detrimental to
the Company, the option shall terminate upon termination of employment.

 

4



--------------------------------------------------------------------------------

7. COMPLIANCE WITH LAWS. Notwithstanding any of the provisions hereof, the
Optionee agrees for him or herself and his or her legal representatives,
legatees and distributees that the option shall not be exercisable by him or her
or them, and that the Company shall not be obligated to issue any shares
hereunder, if the exercise of said option or the issuance of such shares shall
constitute a violation by the option holder or the Company of any provision of
any law or regulation or any governmental authority.

8. NOTICES. Every notice or other communication relating to this Agreement shall
be in writing, and shall be mailed or delivered to the party for whom it is
intended at such address as may from time to time be designated by such party in
a notice mailed or delivered to the other party as herein provided; provided,
that, unless and until some other address be so designated, all notices or
communications to the Company shall be mailed to or delivered to its Vice
President, General Counsel and Secretary at One Colonial Road, P. O. Box 151,
Manchester, Connecticut, 06045-0151, and all notices by the Company to the
Optionee may be given to the Optionee personally or may be mailed to him or her
at the last address designated for the Optionee on the employment records of the
Company.

9. ADMINISTRATION AND INTERPRETATION. The administration of this Agreement shall
be subject to such rules and regulations as the Committee, as defined in the
Plan, deems necessary or advisable for the administration of the Plan. The
determination or the interpretation and construction of any provision of this
Agreement by the Committee shall be final and conclusive upon all concerned,
unless otherwise determined by the Board of Directors of the Company. The
Agreement shall at all times be interpreted and applied in a manner consistent
with the provisions of the Plan, and in the event of any inconsistency between
the terms of this Agreement and the terms of the Plan, the terms of the Plan
shall control, the terms of the Plan being incorporated herein by reference.

10. EFFECT OF OTHER AGREEMENTS. Notwithstanding any of the provisions hereof,
this option shall be subject to the terms of any agreement or instrument
contractually binding upon the Company and affecting the terms of this option
which is entered into before the date of grant.

IN WITNESS WHEREOF, LYDALL, INC. has caused these presents to be executed in its
corporate name and its corporate seal to be hereunto affixed, and the Optionee
has signed on his or her own behalf as of the day and year first above written.

 

LYDALL, INC.

By:

 

David Freeman

  President & Chief Executive officer

 

5